                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEORGETTE G. PURNELL,                              Case No. 18-cv-01402-PJH (KAW)
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF'S
                                   9             v.                                         MOTION TO APPOINT; GRANTING
                                                                                            DEFENDANTS' REQUEST FOR AN
                                  10     RUDOLPH AND SLETTEN INC.,                          IME
                                  11                    Defendant.                          Re: Dkt. Nos. 104, 105
                                  12
Northern District of California
 United States District Court




                                  13          On June 24, 2019, Defendants filed a discovery letter regarding their request for an
                                  14   independent medical exam (“IME”). (Dkt. No. 95.) Because the letter did not include both
                                  15   parties’ positions, and “Defendants did not even afford Plaintiff one full business day to respond,”
                                  16   the Court terminated the letter. (July 8, 2019 Ord. at 1, Dkt. No. 99.) The Court, however, noted
                                  17   that there appeared to be good cause to require that Plaintiff undergo an IME, as “Plaintiff appears
                                  18   to have put her mental condition at issue by seeking $2 million in emotional distress, and has
                                  19   alleged psychiatric injuries including ongoing emotional distress, sleeplessness, paranoia, and
                                  20   extreme stress.” (Id. at 2.) The Court also stated that it “w[ould] not ‘appoint’ a medical
                                  21   examiner; absent a concrete showing of lack of qualifications or bias, the Court would be inclined
                                  22   to allow Defendants to choose a medical examiner of their choice.” (Id.) The Court explained
                                  23   that “[t]his would not preclude Plaintiff from presenting her own doctors or experts at her own
                                  24   expense,” and that “if Plaintiff desires to have her own psychiatrist sit in during the examination --
                                  25   again, at Plaintiff’s own expense -- she should discuss this condition with Defendants.” (Id.)
                                  26          The parties subsequently met and conferred, but were unable to come to an agreement on
                                  27   Plaintiff having her own psychiatrist attend the examination. (See Plf.’s Mot. to Appoint at 1-2,
                                  28   Dkt. No. 104; Defs.’ Discovery Letter at 1-2, Dkt. No. 105.) Defendants did, however, offer to
                                   1   allow Plaintiff to record the examination. (Defs.’ Discovery Letter at 1.) Defendants

                                   2   subsequently sent Plaintiff a joint discovery letter; Plaintiff, however, refused to participate and

                                   3   provide her position. (Defs.’ Discovery Letter, Exh. A.) Instead, on July 22, 2019, Plaintiff filed

                                   4   her motion to appoint Marcie Bastein to sit with her during the examination. (Plf.’s Mot. to

                                   5   Appoint at 2-3.) On July 23, 2019, Defendants filed their unilateral discovery letter.

                                   6           Having reviewed the filings, the Court finds that Plaintiff’s refusal to participate in the

                                   7   joint discovery letter is unwarranted and improper. As Plaintiff has repeatedly been informed, the

                                   8   parties are required to file joint discovery letters, including both parties’ position. (See July 8,

                                   9   2019 Ord. at 1 n.1; April 23, 2019 Ord. at 2, Dkt. No. 85; Mar. 6, 2019 Ord. at 4, Dkt. No. 71;

                                  10   Dec. 11, 2018 Ord. at 2, Dkt. No. 58.) Plaintiff’s justifies her noncompliance by arguing that

                                  11   Defendants may misrepresent her position; this is not adequate.1 (Plf.’s Mot. to Appoint at 4.)

                                  12   Plaintiff is not entitled to file a unilateral motion in lieu of a joint discovery letter.
Northern District of California
 United States District Court




                                  13           Accordingly, the Court GRANTS Defendants’ motion for an IME as unopposed. Plaintiff

                                  14   is again warned that failure to comply with the meet and confer requirements, including providing

                                  15   her position for the joint discovery letter, will result in the Court granting Defendants’ discovery

                                  16   requests. (See Apr. 23, 2019 Ord. at 3 (“In the future, Plaintiff’s failure to comply with the meet

                                  17   and confer requirements will result in the Court granting Defendants’ discovery requests.”).)

                                  18           Even if Plaintiff had not failed to provide her position for the joint discovery letter, the

                                  19   Court finds that an IME is warranted. As explained in the July 8, 2019 order, Federal rule of Civil

                                  20   Procedure 35(a)(1) states, in relevant part, that “[t]he court where the action is pending may order

                                  21   a party whose mental or physical condition . . . is in controversy to submit to a physical or mental

                                  22   examination by a suitably licensed or certified examiner.” “A mental condition is ‘in controversy’

                                  23   when it is itself the subject of the litigation.” Gavin v. Hilton Worldwide, Inc., 291 F.R.D. 161,

                                  24   164 (N.D. Cal. 2013). Thus, “courts will order plaintiffs claiming emotional distress damages to

                                  25

                                  26   1
                                         To the extent Plaintiff suggests that Defendants misrepresented the July 8, 2019 order, the Court
                                  27   disagrees. The Court stated that the parties should discuss Plaintiff’s request to have her
                                       psychiatrist sit in on the examination. (July 9, 2019 Order at 2.) The Court did not grant this
                                  28   condition; rather, the Court simply ordered the parties to meet and confer on this issue, in the hope
                                       that the parties could resolve the matter on their own.
                                                                                          2
                                   1   undergo an IME when . . . the plaintiff alleges a specific mental or psychiatric injury or disorder.”

                                   2   Id. Such is the case here, where Plaintiff seeks $2 million in emotional distress, and has alleged

                                   3   severe psychiatric injuries as a result of Defendants’ actions. (Defs.’ Discovery Letter at 2, 4.)

                                   4   Thus, an IME is warranted. Notably, even if the Court was to construe Plaintiff’s motion as her

                                   5   position, Plaintiff does not oppose the IME itself; rather, she requests that her psychiatrist be

                                   6   appointed to sit in on the exam.

                                   7          As to Plaintiff’s motion to appoint Dr. Bastein, the Court DENIES Plaintiff’s request. In

                                   8   general, although “courts have the discretion to allow for the presence of a third party under

                                   9   appropriate circumstances[, t]he ‘overwhelming’ majority of federal courts to consider the

                                  10   question have disallowed third parties to attend IMEs.” Lureen v. Doctor’s Assocs., 4:17-cv-4016-

                                  11   LLP, 2017 U.S. Dist. LEXIS 167116, at *5-6 (D.S.D. Oct. 10, 2017). In particular, “[c]ourts have

                                  12   recognized that the presence of third parties during mental examinations may be distracting and
Northern District of California
 United States District Court




                                  13   may alter the results of the testing.” Newman v. San Joaquin Delta Cmty. College, 272 F.R.D.

                                  14   505, 513-14 (E.D. Cal. 2011); see also Ragge v. MCA/Universal, 165 F.R.D. 605, 609-10 (C.D.

                                  15   Cal. 1995) (“Third party observers may, regardless of their good intentions, contaminate a mental

                                  16   examination.”).

                                  17          In support of her motion, Plaintiff does not raise objections to Defendants’ selected expert

                                  18   based on his qualifications. Instead, Plaintiff argues that a third party is necessary because she

                                  19   does not trust Defendants or their selected expert. (Plf.’s Mot. to Appoint at 2.) This is not a

                                  20   sufficient reason to permit Dr. Bastein to be present. See Ragge, 165 F.R.D. at 609 (“Although the

                                  21   Court is not required to accept defendants’ proposed examiner as the examining psychiatrist, only

                                  22   if plaintiff raises a valid objection will the Court appoint a different examiner.”). Furthermore,

                                  23   Plaintiff asks that the Court appoint Dr. Bastein, and to apparently pay her fees because “Plaintiff

                                  24   cannot pay the fees to hire her own psych to sit with her during and throughout the exam . . . .”

                                  25   (Id.) While Plaintiff is indigent, the Court has no authority to pay for Plaintiff’s experts, nor does

                                  26   the Court find good cause to do so in this case. Additionally, to the extent Plaintiff is concerned

                                  27   about the integrity of the IME, Defendants have offered to allow Plaintiff to record the session.

                                  28   The Court finds this condition appropriate, as Plaintiff can present the recording to her
                                                                                          3
                                   1   psychiatrist, and discuss any concerns she has with her psychiatrist.

                                   2           Thus, for the reasons stated above, the Court DENIES Plaintiff’s motion to appoint, and

                                   3   GRANTS Defendants’ request for an IME. The Court notes that Plaintiff filed no objections to

                                   4   Defendants’ proposed order. Accordingly, Plaintiff shall submit to an IME with Dr. Paul Berg no

                                   5   later than 45 days from the date of this order, unless otherwise agreed to by the parties and Dr.

                                   6   Berg. The IME shall be conducted pursuant to the terms and conditions set forth below.

                                   7           1.     Dr. Berg will conduct a psychological examination of Plaintiff to assist Defendants

                                   8   in understanding Plaintiff’s allegations of mental, emotional, and/or psychiatric/psychological

                                   9   injury. The examination may not involve any physical examination or entail any blood tests. The

                                  10   examination may not be unnecessarily painful, protracted, or intrusive.

                                  11           2.     The examination will take no more than seven (7) hours of examination time (i.e.,

                                  12   excluding breaks) at Dr. Berg’s office. Should Plaintiff refuse to cooperate with Dr. Berg,
Northern District of California
 United States District Court




                                  13   Defendants shall submit a declaration from Dr. Berg to the Court and seek additional examination

                                  14   time.

                                  15           3.     The examination will consist of a face-to-face interview, mental status examination,

                                  16   and two standardized tests: (1) the Minnesota Multiphasic Personality Inventory-2; and (2) the

                                  17   Millon Clinical Multiaxial Inventory III.

                                  18           4.     The interview may cover all relevant topics, including background information, the

                                  19   reported circumstances of onset of the alleged emotional injury or injuries, and how those

                                  20   symptoms have unfolded over time to the present, including any other assessments, treatment, or

                                  21   functional impairment. Pertinent areas of inquiry with regard to Plaintiff’s background may

                                  22   include, in Dr. Berg’s professional discretion, developmental history, education, employment,

                                  23   social and marital history, legal history, general medical history, prior psychiatric/psychological

                                  24   history, substance and/or alcohol use, and family history.

                                  25           5.     Dr. Berg may inquire into whether any blood relatives have a history of

                                  26   psychiatric/psychological disorders, substance or alcohol use, or neurological disorders, and, if so,

                                  27   which family member(s), the diagnosis, and a general description of treatment, but may not

                                  28   inquire as to the names of the family member(s) or their clinician(s).
                                                                                         4
                                   1           6.      Dr. Berg may inquire about whether psychiatric/psychological disorders have been

                                   2   present throughout Plaintiff’s life, and if so, specifics regarding the diagnosis and treatments

                                   3   received (i.e., when, where, the number of sessions of treatment, the name of the health care

                                   4   provider, and the general reasons for the treatment). In any instance where more than one person

                                   5   may have participated in counseling with Plaintiff, Dr. Berg may not ask Plaintiff to name such

                                   6   participants.

                                   7           7.      Plaintiff will be entitled to take reasonable breaks during the examination process,

                                   8   including, but not limited to, a lunch break, rest breaks, and bathroom breaks. The time spent on

                                   9   such breaks shall not impact the Court-ordered time limit.

                                  10           8.      No one other than Plaintiff and Dr. Berg will be permitted to be present during the

                                  11   examination. However, Plaintiff will be permitted to record (whether voice or video) the

                                  12   examination, either digitally or via audio tape. Plaintiff may play portions of the recording at trial.
Northern District of California
 United States District Court




                                  13           9.      Dr. Berg will be permitted to voice record the examination, either digitally or via

                                  14   audio tape, for use in making his assessment and drafting any report. Defendants may also play

                                  15   portions of the recording at trial.

                                  16           10.     Plaintiff and Defendants agree that the results of the psychological testing in this

                                  17   matter will be kept confidential and only used for purposes of the litigation. The records and any

                                  18   report may be used by defense counsel in preparation for trial, in trial, and in other proceedings in

                                  19   this matter, but for no other purpose. These records may not be used as exhibits to documents

                                  20   filed with the Court prior to trial unless filed under seal. At the conclusion of the litigation in this

                                  21   matter, whether by way of settlement or final judgment, counsel for Defendants and/or Dr. Berg

                                  22   shall maintain or destroy all such records in accordance with the above-described confidential

                                  23   nature of these records.

                                  24           11.     Defendants are instructed to transmit a copy of this Order to Dr. Berg, who must

                                  25   abide by its terms.

                                  26           12.     Defendants shall pay Dr. Berg’s fee for Plaintiff’s IME and the costs of any

                                  27   associated testing.

                                  28           13.     If Plaintiff needs to cancel due to unavoidable conflict, she must do so within three
                                                                                           5
                                   1   business days of her scheduled examination. If she fails to do so, or if she fails to show for the

                                   2   IME without notice, Plaintiff will be responsible for paying a cancellation fee of $500.00.

                                   3   Defendants may also move the Court for sanctions if Plaintiff fails to show without reasonable

                                   4   justification.2 Regardless of any cancellation, Plaintiff must comply with the deadline for the

                                   5   examination set forth above.

                                   6          14.     Exchange or delivery of reports based on this examination shall be in compliance

                                   7   with the provisions of Rule 35 of the Federal Rules of Civil Procedure. For example, Rule

                                   8   35(b)(1) provides that “[t]he party who moved for the examination must, on request, deliver to the

                                   9   requester a copy of the examiner’s report . . . .” Failure to deliver the report may result in the

                                  10   exclusion of the examiner’s testimony at trial.

                                  11          IT IS SO ORDERED.

                                  12   Dated: August 19, 2019
Northern District of California
 United States District Court




                                                                                              __________________________________
                                  13                                                          KANDIS A. WESTMORE
                                  14                                                          United States Magistrate Judge

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   2
                                         The Court notes that although Plaintiff is indigent and cannot afford to pay fees and/or sanctions,
                                  28   her failure to comply with her discovery obligations may result in this Court recommending
                                       terminating, if not monetary, sanctions.
                                                                                          6
